Citation Nr: 1214388	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected residuals of a gunshot wound with perforations of the liver, cecum, and thorax status post cholecystectomy.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to service-connected residuals of a gunshot wound with perforations of the liver, cecum, and thorax status post cholecystectomy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to September 1983, during peacetime. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA), St. Louis, Missouri, Regional Office (RO), which denied service connection for GERD and IBS. 

During the pendency of his appeal, the Veteran relocated to the St. Petersburg, Florida, area.  Thus, jurisdiction of his claims file was transferred to the St. Petersburg RO. 

The issue of entitlement to service connection for sleep apnea, an acquired psychiatric disorder to include PTSD, depression, and anxiety, a right hand disability, a right wrist disability, and for a hiatal hernia have been raised by the record, however, those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

In December 2009 and in February 2011, the Board remanded the claims to the AMC/RO for additional development.  That development was completed and the case was returned to the Board for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the December 2009 and February 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 



FINDINGS OF FACT

1.  The Veteran's GERD is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor was it caused or aggravated by any service-connected disability.

2.  The Veteran's IBS is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor was it caused or aggravated by any service-connected disability.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by the Veteran's active duty military service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).

2.  IBS was not incurred in or aggravated by the Veteran's active duty military service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112   (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2005 letter, sent prior to the initial March 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, June 2007 and January 2010 letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While the June 2007 and January 2010 letters were issued after the initial March 2006 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the June 2007 and January 2010 letters were issued, the Veteran's claims were readjudicated in the February 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeals, including any private treatment records.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  Additionally, he was afforded three VA examinations in April 2006, March 2010, and January 2012 in order to adjudicate his service connection claims, with an additional VA opinion provided upon review of the claims file in May 2011.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's claimed conditions, when reviewed holistically, and especially when reviewing the most recent May 2011 and January 2012 examinations, are adequate because they were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the May 2011 and January 2012 VA examiners' offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claims.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 110 , 1112; 38 C.F.R. §§ 3.307, 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2011).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists, and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2011). 

The Veteran contends that his current IBS and GERD are the result of or were aggravated by shot gun injuries to his chest, abdomen, and right upper extremity sustained in service.  He contends that ever since he sustained those injuries and underwent a cholecystectomy as a result of those injuries, he has experienced symptoms of IBS and GERD which have worsened with time.

Service treatment records are negative for symptoms of or a diagnosis of GERD or IBS.

Post-service treatment records reflect that in January 1984, the Veteran denied any chest symptoms, however, he did experience epigastric burning usually an hour or two after eating relieved by antacids.  He felt that those symptoms might be increasing.  He occasionally had more diarrhea then prior to the injury, but denied any problems with bowel movements or bleeding.  The assessment was residual epsigastric burning, etiology to be determined, and occasional increase in diarrhea, etiology to be determined.

VA treatment records reflect that beginning in 2001, the Veteran began taking medication for esophageal reflux.  He was also having IBS symptoms of abdominal cramping.  In November 2005 he was noted to have bowel urgency.  

In January 2006, the Veteran submitted lay statements from his co-workers and family members in support of his claims.  His co-worker stated that the Veteran used the bathroom frequently and had trouble sleeping due to his indigestion.  His brother stated that the Veteran had suffered from severe indigestion for over 20 years until he was more recently prescribed Prilosec.  He had bowel urges that made it so that he had to go the bathroom immediately.  His mother stated that his GERD caused him constant stomach cramps.

VA treatment records reflect that in March 2006, the Veteran reported having diarrhea that had worsened in the previous four to five years so that he had five to six stools per day with associated diffuse abdominal cramping.  He also had GERD-like reflux which was worse at night.  

On April 2006 VA examination, the Veteran reported having a long history of indigestion.  He was diagnosed after coming to the VA with h. pylori and GERD.  He was more recently diagnosed with IBS after having loose stools six times per day.  After physically examining the Veteran, the examiner concluded that the Veteran's IBS and GERD were not secondary to his right radial nerve palsy or the previous cholecystectomy.

In May 2008, the Veteran's spouse submitted a statement that when she first met the Veteran in 1984, the Veteran had frequent belching and hours of heartburn.  He had to always drink liquid before and after a meal because he had trouble swallowing.  He also had diarrhea and intestinal irritation.   Over twenty years later, he was still suffering from those symptoms.

On March 2010 VA examination, the Veteran reported having isolated episodes of dysphasia, specifically with solid foods.  He had episodes of regurgitation of stomach contents during flare-up of GERD.  He was diagnosed with IBS in 2000.  He had frequent abdominal cramping.  He did not have diarrhea but had some constipation.  It was noted that he had a medical history of a shotgun wound with perforation of the cecum and injury to the liver and intestines.  He had previously undergone exploratory laparotomy and cholecystectomy due to those injuries.  Since the injury, he had experienced problems with diarrhea and constipation.  After physically examining the Veteran, the examiner diagnosed the Veteran with GERD and IBS, active.  The examiner stated that there was no objective evidence in the medical file or service treatment records to relate the GERD and IBS to the shotgun wound.  Thus, to do so would be to resort to mere speculation.  

On May 2010, the Veteran submitted a lay statement from his friend who stated that when he knew the Veteran in 1984, he remembered that he was suffering from chronic digestive problems and carried antacids with him.  He would be in obvious discomfort when eating.

In May 2011, a VA examiner reviewed the Veteran's claims file and noted that the service treatment records were negative for IBS and GERD.  The examiner did not find evidence of IBS or GERD within two years of separation from service.  The examiner noted a diagnosis of reflux in 2001.  After reviewing the claims file, the examiner determined that the Veteran's GERD was not caused or aggravated by any service-connected disability.  The examiner explained that there was no indication of GERD in service or any indication that it was aggravated by a service-connected disability.  The examiner quoted medical literature which stated that the three causes of GERD, or gastroesophageal junction incompetence, were transient lower esophageal sphincter relaxations, hypotensive lower esophageal sphincter, and anatomic disruption of gastroesophageal junction.  These causes were pathophysiologic mechanisms that would not be caused by the Veteran's service-connected disabilities or the treatment of those disabilities.  With regard to the Veteran's IBS, the examiner also determined that that condition was not caused or aggravated by service or any service-connected disability.  The examiner explained that there was no indication of IBS in service or any indication that it was aggravated by a service-connected disability.  The examiner quoted medical literature in explaining that IBS was a commonly diagnosed gastrointestinal condition that accounted for 30 percent of all referrals to gastroenterologists.  The pathophysiology of IBS remained uncertain and was viewed as a disorder resulting from an interaction among a number of factors but that no abnormality had been found to account for the disorder.  Thus, the examiner determined that because the cause of IBS was unknown, it would not have been caused by the type of disability for which the Veteran was in receipt of service connection.  

On January 2012 VA intestinal examination, the Veteran reported that he had been experiencing IBS symptoms since the 2000s, with increasing abdominal pain and diarrhea.  After physically examining the Veteran and reviewing the claims file, the examiner determined that the Veteran's current IBS was not caused or aggravated by his service or a service-connected disability.  The examiner explained that IBS was a gastrointestinal disorder characterized by chronic abdominal pain and altered bowel habits in the absence of any organic cause.  According to medical literature, causes of IBS included genetic factors, psychosocial factors such as lifetime and daily stressful events, as well as selective hypersensitization of visceral afferent nerves in the gut, triggered by bowel distention or bloating.  None of those risk factors were related to or caused by the Veteran's distant injury.  

On January 2012 VA esophageal examination, the Veteran reported having experienced GERD symptoms since undergoing the cholecystectomy in the early 1980s but was not diagnosed until the 1990s.  He still had reflux at night or when he ate certain foods.  After physically examining the Veteran and reviewing the claims file, the examiner stated that with regard to whether the Veteran's GERD was caused or aggravated by his service or a service-connected disability, she could not resolve that issue without resort to mere speculation.  She went on to explain that the Veteran had a normal esophagus, stomach, and duodenum on endoscopy in 2011.  He was diagnosed with GERD in 2002 and was on medication for his symptoms.  There was no structural deficit or previous injury that could explain his GERD-like symptoms at the current time.  His acid reflux was consistent with functional heartburn since his endoscopy was normal.  There was no well-defined pathophysiology for his symptoms.

In this case, the Board finds that the competent, probative, and persuasive evidence of record is against the Veteran's claims for service connection for GERD and IBS.  In that regard, the Board finds that the May 2011 and January 2012 VA opinions are highly probative because they contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).  To that extent, both examiners' cited relevant medical literature in determining that in their opinion, neither GERD nor IBS was related to service or a service-connected disability.  The Board finds that the medical literature cited in May 2011 and then in January 2012 compliments one another and results in a solid medical conclusion against the Veteran's claim.  For, both the May 2011 and January 2012 VA examiners' determined that there was no evidence of a pathophysiological cause for the Veteran's GERD that would be related to the previous shot gun wounds or resultant surgery as the medical literature did not support a finding that that sort of injury and residual would cause GERD.  The examiners' were also in agreement that the Veteran's IBS was not related to his service-connected disabilities because that condition was known to be related to psychosocial stress factors or genetics, rather than a disability such as the Veteran's, and that the physical causes for IBS were not ones present in the Veteran as evidenced on examination and studies.  These opinions also comport with the previous April 2006 and May 2010 VA examinations which also stated that the GERD and IBS were not related to the distant injuries sustained in service.  Although those examiners' did not provide a rationale for their conclusions, they still comport with the more recent rationales and thus bolster those opinions because all four examiners' in this case were in agreement, based upon their medical expertise, that it was not within the realm of a 50 percent probability or greater that the service injuries and residuals had caused, contributed, or aggravated the Veteran's GERD or IBS.  Nor was there enough evidence to state that the current conditions had been otherwise caused by service.  Significantly, there is no medical opinion to the contrary in the claims file.  Finally, the Board observes that in January 1984, the Veteran reported on VA examination symptoms of gastrointestinal upset.  However, because the VA examiners' stated that they had reviewed the Veteran's claims file, the Board finds that such examiners' reviewed the January 1984 record but did not find that such reported symptoms would be related to the current IBS or GERD for the reasons stated above.

The Board notes that the Veteran and his family, friends, and coworkers have contended on his behalf that his current GERD and IBS are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current GERD and IBS and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran, his family, friends, and coworkers are competent to describe his manifestations shortly after separating from service and his current symptoms, the Board accords these statements regarding the etiology of such disorders little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The lay statements in this case, specifically those submitted by his spouse and family describing his symptoms after separating from service, are supportive of the Veteran's claims, however, they cannot be equated with the weight given to medical professionals as the lay witnesses in this case are not competent to relate the Veteran's gastrointestinal symptoms with his wounds and surgery in service.  In contrast, the My 2011 and January 2012 VA examiners took into consideration all the relevant facts in providing an opinion that the Veteran's GERD and IBS were not related to service or any service-connected disability.  Thus, although the lay witnesses are competent to state that the Veteran suffered from GERD and IBS symptoms shortly after separating from service, they are not competent to relate those symptoms to service or service injuries.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims on appeal.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for GERD or IBS. As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for GERD is denied.

Service connection for IBS is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


